                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION
 IN RE:                             )
                                    )       Case No. 3;19-bk-1971
 CAPSTONE PEDIATRICS, PLLC,         )       Chapter 11
                                    )       Judge Randal S. Mashburn
        Debtor.                     )       Objection Deadline: Sept. 15, 2020
                                            Hearing Date: Sept. 22, 2020

  LIMITED OBJECTION TO VCM SMYRNA LP’S MOTION FOR ALLOWANCE AND
           IMMEDIATE PAYMENT OF ADMINISTRATIVE EXPENSES

           COMES NOW the Debtor Capstone Pediatrics, PLLC, by and through its undersigned

 counsel, hereby submits this limited objection (the “Limited Objection”) to VCM Smyrna LP’s

 Motion for Allowance and Immediate Payment of Administrative Expenses (the “Motion”) [Doc.

 No. 905]. In support of its Limited Objection, Debtor states as follows:

           1.     The Debtor commenced the Chapter 11 Case to preserve their business as

 a going concern and maximize the value of their assets through the sale of substantially all of their

 assets. On July 20, 2020, the Court entered that certain Order (I) Authorizing the Sale of Certain

 of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests; (II)

 Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

 Leases; (III) Extending Post-Petition Priming Lien, Determining Lien Priority in Sale Proceeds,

 and Directing Disbursement of Sale Proceeds; And (IV) Granting Related Relief (the “Sale Order”)

 [Docket No. 254], and on July 20, 2020, the Debtor closed the sale of substantially all of the assets

 (the “Sale”).

           2.    The Debtor liquidated substantially all of its assets in connection with the Sale and

 the proceeds of the Sale are being paid to the DIP Lender in accordance with the Sale Order.




 44161915 v1
Case 3:19-bk-01971        Doc 277     Filed 09/15/20 Entered 09/15/20 13:23:07             Desc Main
                                     Document      Page 1 of 2
           3.   The Debtor does not object to VCM Smyrna LP’s Administrative Expense claim

 but does object to the immediate payment to such claim because there are no unencumbered funds

 available to pay any claims against the estate.

           4.   Contrary to the assertion in the landlord’s application, the professionals in this case

 are not being paid in full and in fact Debtor’s counsel’s percentage of unpaid fees greatly exceeds

 the shortfall of the Smyrna landlord. Furthermore, the fees that have been paid to the professionals

 were paid from the DIP Lender’s collateral pursuant to the carve-outs provided under the DIP Loan

 Agreement that was entered into as of April 4, 2019 and in accordance with the Corrected Agreed

 Order Amending Final DIP Order (the “DIP Financing Order”) [Doc. Nos. 104 & 204].

           5.   Wherefore, the Debtor respectfully objects to the request for immediate payment of

 any claim approved for the Smyrna landlord.

                                                Respectfully submitted,
                                                /s/ David W. Houston, IV
                                                David W. Houston, IV (20802)
                                                Emily C. Taube (019323)
                                                BURR & FORMAN LLP
                                                222 Second Avenue South, Suite 2000
                                                Nashville, Tennessee 37201
                                                Telephone: (615) 724-3215
                                                Facsimile: (615) 724-3315
                                                dhouston@burr.com; etaube@burr.com

                                                Counsel for Debtor Capstone Pediatrics, PLLC


                                  CERTIFICATE OF SERVICE

         On September 15, 2020, a true and correct copy of the foregoing document was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. Parties may access this filing through the
 Court’s electronic filing system.


                                                        /s/ David W. Houston, IV
                                                         David W. Houston, IV (020802)


 44161915 v1                                     2
Case 3:19-bk-01971        Doc 277     Filed 09/15/20 Entered 09/15/20 13:23:07              Desc Main
                                     Document      Page 2 of 2
